                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                      CIVIL ACTION NO.: 1:18-cv-259


MARYBEE BROOKS,         )
                        )
           Plaintiff,   )
                        )
vs.                     )
                        )                CONSENT PROTECTIVE ORDER
INDABA SCIENTIFIC, INC. )
f/k/a PHENIX RESEARCH   )
PRODUCTS, INC.,         )
                        )
           Defendant.   )

                 CONSENT PROTECTIVE ORDER AS TO THE
               PRODUCTION OF CONFIDENTIAL DOCUMENTS

         The parties, having consented, hereby respectfully request that the following

Protective Order, pursuant to Fed. R. Civ. P. 26(c), be entered upon approval of the

Court.

         As used herein, the word(s) “document” or “documents” shall be taken to

mean (a) all papers, documents, recordings of any kind, and printed materials

produced, furnished by, or obtained from Indaba Scientific, Inc. (“Defendant”)

and/or Marybee Brooks (“Plaintiff”) through discovery in this action on or after the

date this action was filed; (b) all copies, extracts, and complete or partial summaries

prepared from such papers or documents; (c) portions of deposition transcripts and

exhibits thereto which quote or reference directly the text of any such papers,
                                           1
documents, copies, extracts, or summaries; (d) portions of briefs, memoranda, or any

other writings filed with the Court and exhibits thereto, which quote or reference the

contents of any such papers, documents, copies, extracts, or summaries.

         Further, as used herein, the words “Confidential Documents” shall be taken

to mean: (a) all documents containing any trade secrets or proprietary information,

including but not limited to documents that contain business information that would

place the producing party at a competitive disadvantage should such information be

released to a competitor; (b) medical records; (c) personnel and payroll records and

files; (d) financial records and data; (e) business records and data; and (f) any other

documents specifically designated and clearly marked as “Confidential” by either

party.

         IT IS HEREBY ORDERED that:

         1.    All Confidential Documents, together with information contained

therein or obtained therefrom, produced by Plaintiff and/or Defendant shall be

treated as confidential by all parties to this litigation and shall be used exclusively in

connection with this litigation.

         2.    No Confidential Documents shall be exhibited, or shown to any person

except: (a) named parties and attorneys of record representing named parties in this

case; (b) persons employed by such attorneys in the preparation and trial of this case;

(c) officers, agents, managers, and employees of Defendant assisting counsel in


                                            2
preparation of the defense of this action; (d) deposition or potential trial witnesses

who already know or have a need to know the content of the document; (e) officials

of the Court; and (f) any other individuals with prior written consent by both parties

or by order of the Court. Any person to whom disclosure is made shall be furnished

with a copy of this Protective Order and shall be subject thereto.

      3.     Any inadvertently produced document about which a claim of work

product or attorney/client privilege is asserted will be returned to its rightful owner,

without any copies being made or retained, and will be regarded as not having been

produced.

      4.     If a Party (the “Filing Party”) seeks to file a Confidential Document so

designated by the Opposing Party (the “Designating Party”), the Filing Party shall

consult with the Designating Party regarding whether the document shall be filed

under seal with the Court. If the Designating Party requests that the Confidential

Document be filed under seal, then the Filing Party shall file the document under

seal with an accompanying Motion to Seal the Confidential Document pursuant to

and in accordance with Local Rule 6.1.

      5.     Should either party object to the confidentiality of any document

pursuant to this Order, the objecting party may apply to the Court by motion for a

ruling that the document shall not be so treated, after giving ten (10) days’ written

notice of such objection to the other party. Until the Court rules upon such a motion


                                           3
regarding the confidentiality of a document, the subject document shall be afforded

the confidential treatment provided for in this Order.

      6.     Plaintiff will be entitled to full access to documents produced to

Plaintiff and subject to this Order and all copies thereof for review; except that with

respect to documents produced by Defendant that contain personnel or medical

information regarding current or former employees of Defendant (other than

Plaintiff), at all times Plaintiff’s counsel will retain sole possession of such

documents, including documents containing information derived therefrom and all

copies of such documents.

      7.     Defendant will be entitled to full access to documents produced to

Defendant and subject to this Order and all copies thereof for review; provided that,

with respect to documents produced by Plaintiff that contain medical information

regarding Plaintiff, only those employees of Defendant which require access and/or

possession of such documents for purposes of this litigation will be provided such

access and/or possession.

      8.     Prior to making disclosures to experts pursuant to Paragraph 2, counsel

shall inform experts that Confidential Documents (and information therein) shall be

used for the purpose of the prosecution or defense or this action only, and counsel

for the parties shall obtain from such persons a written statement that they have read

this Order, agree to be bound by its provisions, and shall comply with its terms and


                                          4
conditions. Counsel agree to retain in their possession all of the written statements

signed by those persons, thereby keeping record of persons to which disclosures are

made. All documents, including copies of such documents, shall be returned to

counsel by persons given access to them as soon as practicable.

      9.      The ultimate disposition of documents protected under this Order shall

be subject to a final order of the Court upon completion of this litigation. Unless

otherwise so ordered, at the conclusion of this litigation, all Confidential Documents

as defined above, including all copies thereof, shall be returned to either the party

who provided the document or destroyed in accordance with the recordkeeping

practices of the party.

      10.     This Order is without prejudice to the right of any party to make a

modification or amendment of this Order by further order of the Court upon motion

and notice.


                                     Signed: February 8, 2019




                                           5
CONSENTED TO:

/s/ Philip J. Gibbons, Jr.             /s/ Sabrina Presnell Rockoff
Philip J. Gibbons, Jr.                 Sabrina Presnell Rockoff
N.C. Bar No. 50276                     N.C. Bar No. 28754

/s/ Craig L. Leis                      /s/ Murphy Horne Fletcher
Craig L. Leis                          Murphy Horne Fletcher
N.C. Bar No. 48582                     N.C. Bar No. 44471

Gibbons Leis, PLLC                     McGuire, Wood & Bissette, P.A.
14045 Ballantyne Corporate Place       P.O Box 3180
Ste. 325                               Asheville, North Carolina 28802-3180
Charlotte, North Carolina 28277        Telephone: (828) 254-8800
Telephone: (704) 612-0038              srockoff@mwblawyers.com
phil@gibbonsleis.com                   mfletcher@mwblawyers.com
craig@gibbonsleis.com

Attorneys for Plaintiff                Attorneys for Defendant




                                   6
